DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Remarks 
Claims 1, 2, 6, 8, 14, 17, 18 and 21-24 have been amended. Claims 3, 4, 7, 10 and 19 are as previously presented. Claims 5, 9, 11-13, 15, 16, 20 and 25 have been canceled. Claims 1-4, 6-8, 10, 14, 17-19 and 21-24 are currently examined.
Status of Objections and Rejections 
The rejection as set forth within the previous office action has been modified as necessitated by applicant’s amendments. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19, 23 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 depends on claim 1, however claim 1 requires that the first electrode comprises carbon. Claim 19 requires that the first electrode comprises carbon or several other 
Claims 23 and 24 where amended to depend on claim 20, however claim 20 was canceled. The examiner thinks the claims should be depended on claim 21 as the claims where previously depended on claim 21. Appropriate connection is required. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6, 7, 14, 17-19, 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Rustomji (US 2016/0261005), and further in view of Ogawa (US 2008/0014498).
As to claim 1, Rustomji discloses a method of constructing an electrochemical energy storage cell with a first and a second electrode ([0008]-[0009]; the disclosed electrochemical energy storage device is a super capacitor which includes an electrochemical electrode assembly that comprises: a negative current collector; negative electrode material coated on the negative current collector; a positive current collector; positive electrode material coated on the positive current collector; [0006] also discusses the electrochemical storage dive as a battery; and throughout), the method comprising:
coating the first electrode to form a first coated electrode (figure 42, [0144]-[0145]; submerging a negative electrode or a positive electrode into a compressed gas electrolyte. Next, an external voltage is applied to the negative electrode or the positive 
inserting the first coated electrode and the second electrode into a cell housing (figure 19, the first coated electrode is #11, the second coated electrode is #13 and the cell housing is #20; [0113]; The electrochemical electrode assembly 8 is placed inside a device package to make handling easier. The device package further includes a negative (anode) terminal 15 and a positive (cathode) terminal 16 electrically coupled to current collectors 10 and 14 through a mechanical device housing 20);
sealing the cell housing, wherein the cell housing comprises a solvent injection port (figure 19, the housing is #20 and the injection port is #18; [0080]; To maintain the pressure so that the solvent material stays in the liquid phase, the compressed gas electrolyte is generally placed inside a sealed container which can effectuate a high pressure; [0113], The housing 20 may be either metallic or insulating or metallic with an insulating inner and or outer surface. When used with compressed gas solvents, it is desirable that the housing 20 be rigid enough to safely contain the high-pressure electrolyte (i.e., housing 20 being a high-pressure housing). Also within the device package there is a port 18 through which compressed gas solvent or compressed gas electrolyte can be filled into the device);
injecting a liquefied gas solvent into the cell through the solvent injection port, wherein the solvent has a vapor pressure above an atmospheric pressure of 100 kPa at a temperature of 293 .15 K  ([0080]; The compressed gas solvent is made of a solvent material typically in gas phase under normal atmospheric conditions, i.e., at a 
sealing the solvent injection port ([0105]; the energy storage devices containing compressed gas solvent is well sealed so that the solvent gas is substantially not leaked into the air. (Therefore, the injection port is sealed)).  
Rustomji is silent to wherein coating the first electrode with a wet slurry comprised of active materials, binder, carbon and one or more salts. Ogawa discloses a battery ([0008]-[0009]) wherein the electrode are formed by a wet slurry comprised of active materials, binder, carbon and one or more salts ([0033], [0043]-[0061], more specifically [0043]-[0048]). It would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to use the electrode materials and process as disclosed within Ogawa within Rustomji because battery will exhibit excellent thermal stability and enhanced output characteristics ([0009], Ogawa). Furthermore, it would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention as a mere combing prior art elements according to known methods to yield predictable results (see MPEP 2143). 
As to claim 2, modified Rustomji discloses further comprising, prior to step (b): coating the second electrode with a wet slurry comprising of active materials, binders, carbon and one or more salts ([0043]-[0061], Ogawa); and combining the first coated electrode and the second electrode (figure 42, [0144], process 4200 for preparing electrodes; [0145]; submerging a 
As to claim 3, modified Rustomji discloses wherein, step (d) further comprises pressurizing the liquefied gas solvent to a pressure above the vapor pressure prior to injecting the liquefied gas solvent into cell ([0086]; When used in the liquid phase, the compressed gas solvent at a given temperature is typically under compressive pressure equal to, or greater than the compressed gas solvent’s vapor pressure at that temperature; [0113]; Also within the device package there is a port 18 through which compressed gas solvent or compressed gas electrolyte can be filled into the device; Rustomji). 
As to claim 4, modified Rustomji discloses wherein, step (d) comprises injecting two or more liquefied gas solvents ([0147]; another aspect of this patent document includes using co-solvents to form compressed gas electrolytes. Mixtures of two or more compressed gas solvents or mixtures of a single or multiple compressed gas solvents with a single or multiple liquid solvents is considered to also be a compressed gas solvent and can have beneficial properties for an electrochemical device; Rustomji). 
As to claim 6, modified Rustomji discloses wherein, step (a) is a wet slurry coating process that comprises the following steps: (a)(1) applying the slurry to a metallic substrate; and (a)(2) heating the metallic substrate to form the first coated electrode ([0023]-[0024], discloses the material of the current collector, [0043]-[0061] discloses the process; Ogawa). 
As to claim 7, modified Rustomji discloses further comprising compressing the first coated electrode to improve adhesion to the metallic substrate ([0059]-[0061], Ogawa).
As to claim 14, modified Rustomji discloses wherein, the salt is selected from a group consisting one or more of: lithium bis(trifluoromethanesulfonyl)imide (LiTFSI), lithium hexafluorophosphate, lithium perchlorate, lithium hexafluoroarsenate, lithium tetrachloroaluminate, lithium tetragaliumaluminate, lithium bis(oxalato)borate, lithium hexafluorostannate, lithium difluoro(oxalato)borate, lithium bis(fluorosulfonyl)imide, lithium aluminum fluoride, lithium chloroaluminate, lithium tetrafluoroborate, lithium tetrachloroaluminate, lithium difluorophosphate, lithium tetrafluoro(oxalato)phosphate, lithium difluorobis(oxalato)phosphate, lithium borate, lithium oxolate, lithium thiocyanate, lithium tetrachlorogallate, lithium chloride, lithium bromide, lithium iodide, lithium carbonate, lithium fluoride, lithium oxide, lithium hydroxide, lithium nitride, lithium super oxide, lithium azide, lithium debate, di-lithium squarate, lithium croconate dihydrate, dilithium rhodizonate, lithium oxalate, di-lithium ketomalonate, lithium di-ketosuccinate or any corresponding salts with the positive charged lithium cation substituted for sodium, magnesium, tetramethylammonium, tetraethylammonium, tetrapropylammonium, tetrabutylammonium, triethylmethylammonium ammonium, 1,1-dimethylpyrrolidinium, spiro-( 1,1 ')-bipyrrolidinium, N,N-diethyl-N-methyl-N(2methoxyethyl)ammonium, N,N-Diethyl-N-
As to claim 17, modified Rustomji discloses wherein, the liquefied gas solvent is a selected from a group consisting one or more of: fluoromethane, difluoromethane, trifluoromethane, fluoroethane, tetrafluoroethane, pentafluoroethane, 1,1-difluoroethane, 1,2-difluoroethane, 1,1,1-trifluoroethane, 1,1,2-trifluoroethane, 1,1,1,2-tetrafluoroethane, 1,1,2,2-tetrafluoroethane, pentafluoroethane, 1-fluoropropane, 2-fluoropropane, 1,1-difluoropropane, 1,2-difluoropropane, 2,2-fluoropropane, 1,1,1-trifluoropropane, 1,1,2-trifluoropropane, 1,2,2-
As to claim 18, modified Rustomji is silent to wherein, the first coated electrode contains from 1% to 80% of the one or more salts by weight based on the total weight of the first coated electrode. However, generally, differences in concentration
As to claim 19, modified Rustomji discloses wherein, the first coated electrode comprises carbon, graphite, activated carbon, graphene, carbon nanotubes, carbon black, acetylene black, lithium titanate, titanium disulfide, molybdenum disulfide, lithium iron phosphate, lithium cobalt phosphate, lithium nickel phosphate, lithium cobalt oxide, lithium nickel manganese oxide, lithium manganese oxide, lithium nickel manganese cobalt oxide, lithium nickel cobalt aluminum oxide, carbon fluoride, or any combination thereof ([0164]; a disclosed rechargeable battery includes an anode selected from carbon-containing materials including: graphite, nanocarbon, carbon nanotubes, graphene, titanium-oxide-containing material such as nanostructured titanium oxides or spinel lithium titanate, silicon and silicon alloys, tin and tin alloys, tin-cobalt alloys); Rustomji; [0033], Ogawa).  
As to claim 21, Rustomji discloses a method of constructing an electrochemical energy storage cell with a first and second electrode ([0008]-[0009]; the disclosed electrochemical energy storage device is a super capacitor which includes an electrochemical electrode assembly that comprises: a negative current collector; negative electrode material coated on the negative current collector; a positive current collector; positive electrode material coated on the positive current collector; and throughout), the method comprising: 
coating the first electrode to form a first coated electrode (figure 42, [0144]-[0145]; submerging a negative electrode or a positive electrode into a compressed gas electrolyte. Next, an external voltage is applied to the negative electrode or the positive electrode with another suitable counter electrode to form an SEI layer on the electrode); 
inserting the first coated electrode and the second electrode into a cell housing (figure 19, the first coated electrode is #11, the second coated electrode is #13 and the cell housing is #20; [0113]; The electrochemical electrode assembly 8 is placed inside a device package to make handling easier. The device package further includes a negative (anode) terminal 15 and a positive (cathode) terminal 16 electrically coupled to current collectors 10 and 14 through a mechanical device housing 20); 
sealing the cell housing, wherein the cell housing comprises a solvent injection port (figure 19, the housing is #20 and the injection port is #18; [0080]; To maintain the pressure so that the solvent material stays in the liquid phase, the compressed gas electrolyte is generally placed inside a sealed container which can effectuate a high pressure; [0113], The housing 20 may be either metallic or insulating or metallic with an insulating inner and or outer surface. When used with compressed gas solvents, it is desirable that the housing 20 be rigid enough to safely contain the high-pressure electrolyte (i.e., housing 20 being a high-pressure housing). Also within the device package there is a port 18 through which compressed gas solvent or compressed gas electrolyte can be filled into the device); 
injecting a liquid solvent into the cell through the solvent injection port ([0083]; ethylene carbonate, which is in solid phase under normal atmospheric conditions, but typically used as a mixture with one or more co-solvents to form a liquid phase; [0113]; Also within the device package there is a port 18 through which compressed gas solvent or compressed gas electrolyte can be filled into the device; [0085]); and
sealing the solvent injection port (([0105]; the energy storage devices containing compressed gas solvent is well sealed so that the solvent gas is substantially not leaked into the air. (Therefore, the injection port is sealed). 
Rustomji is silent to wherein coating the first electrode with a wet slurry comprised of active materials, binder, carbon and one or more salts. Ogawa discloses a battery ([0008]-[0009]) wherein the electrode are formed by a wet slurry comprised of active materials, binder, carbon and one or more salts ([0033], [0043]-[0061], more specifically [0043]-[0048]). It would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to use the electrode materials and process as disclosed within Ogawa within Rustomji because battery will exhibit excellent thermal stability and enhanced output characteristics ([0009], Ogawa). Furthermore, it would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention as a mere combing prior art elements according to known methods to yield predictable results (see MPEP 2143).
As to claim 22, modified Rustomji discloses further comprising, prior to step (b): coating the second electrode with a wet slurry comprising of active materials, binders, carbon and one or more salts ([0043]-[0061], Ogawa); and combining the first coated electrode and the second electrode (figure 42, [0144], process 4200 for preparing electrodes; [0145]; submerging a negative electrode or a positive electrode into a compressed gas electrolyte. Next, an external voltage is applied to the negative electrode or the positive electrode with another suitable counter electrode to form an SEI layer on the electrode (4204). The negative electrode or the positive electrode is then removed from the compressed gas electrolyte (4206) and subsequently assembled into an electrochemical energy storage device as a negative electrode 
As to claim 23, modified Rustomji discloses wherein, step (d) comprises injecting two or more liquid solvents ([0147]; another aspect of this patent document includes using co-solvents to form compressed gas electrolytes. Mixtures of two or more compressed gas solvents or mixtures of a single or multiple compressed gas solvents with a single or multiple liquid solvents is considered to also be a compressed gas solvent and can have beneficial properties for an electrochemical device; Rustomji).  
As to claim 24, modified Rustomji discloses wherein, the liquid solvent is selected from the group consisting of dimethyl carbonate, ethyl methyl carbonate, propyl methyl carbonate, butyl methyl carbonate, diethyl carbonate, propyl ethyl carbonate, butyl ethyl carbonate, dipropyl carbonate, propyl butyl carbonate, dibutyl carbonate, fluoromethyl methyl carbonate, difluoromethyl methyl carbonate, trifluoromethyl methyl carbonate, bis(fluoromethyl) carbonate, bis(difluoromethyl) carbonate, bis(trifluoromethyl) carbonate, fluoromethyl ethyl carbonate, difluoromethyl ethyl carbonate, trifluoromethyl ethyl carbonate, fluoroethyl ethyl carbonate, difluoroethyl ethyl carbonate, trifluoroethyl ethyl carbonate, tetrafluoroethyl ethyl carbonate, pentafluoroethyl ethyl carbonate, hexafluoroethyl ethyl carbonate, bis(fluoroethyl) carbonate, bis(difluoroethyl) carbonate, bis(trifluoroethyl) carbonate, bis(tetrafluoroethyl) carbonate, bis(pentafluoroethyl) carbonate, bis(hexafluoroethyl) carbonate, vinyl carbonate, ethylene carbonate, propylene carbonate, 1,2-butylene carbonate, trans-butylene carbonate, .    
Claims 1, 3, 4, 8, 10, 14, 17-19, 21, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Rustomji (US 2016/0261005), and further in view of Cheng (US 2017/0098818) and Nagayama (US 2005/0048371).
As to claim 1, Rustomji discloses a method of constructing an electrochemical energy storage cell with a first and a second electrode ([0008]-[0009]; the disclosed electrochemical energy storage device is a super capacitor which includes an electrochemical electrode assembly that comprises: a negative current collector; negative electrode material coated on the negative current collector; a positive current collector; positive electrode material coated on the positive current collector; and throughout), the method comprising:
coating the first electrode to form a first coated electrode (figure 42, [0144]-[0145]; submerging a negative electrode or a positive electrode into a compressed gas electrolyte. Next, an external voltage is applied to the negative electrode or the positive electrode with another suitable counter electrode to form an SEI layer on the electrode);
inserting the first coated electrode and the second electrode into a cell housing (figure 19, the first coated electrode is #11, the second coated electrode is #13 and the 
sealing the cell housing, wherein the cell housing comprises a solvent injection port (figure 19, the housing is #20 and the injection port is #18; [0080]; To maintain the pressure so that the solvent material stays in the liquid phase, the compressed gas electrolyte is generally placed inside a sealed container which can effectuate a high pressure; [0113], The housing 20 may be either metallic or insulating or metallic with an insulating inner and or outer surface. When used with compressed gas solvents, it is desirable that the housing 20 be rigid enough to safely contain the high-pressure electrolyte (i.e., housing 20 being a high-pressure housing). Also within the device package there is a port 18 through which compressed gas solvent or compressed gas electrolyte can be filled into the device);
injecting a liquefied gas solvent into the cell through the solvent injection port, wherein the solvent has a vapor pressure above an atmospheric pressure of 100 kPa at a temperature of 293 .15 K  ([0080]; The compressed gas solvent is made of a solvent material typically in gas phase under normal atmospheric conditions, i.e., at a pressure of 100 kPa, or one atmosphere, and at the ambient or room temperature (e.g., a temperature around 293.15 K).ln many implementations, when used as solvent in the compressed gas electrolyte; [0113]; Also within the device package there is a port 18 
sealing the solvent injection port ([0105]; the energy storage devices containing compressed gas solvent is well sealed so that the solvent gas is substantially not leaked into the air. (Therefore, the injection port is sealed)).  
Rustomji is silent to wherein, coating the first electrode with a dry mixture comprised of active materials, binders, carbon and one or more slats. Cheng discloses a method or producing battery electrode ([0008], [0030] and abstract) wherein the electrode is coating the first electrode with a dry mixture comprised of active materials, binders and carbon ([0029]-[0031]). It would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to use the method and materials as disclosed within Cheng in Rustomji because battery electrode can be made at lower cost, more rapidly and with less negative environmental effects ([0008]). 
Modified Rustomji is silent to wherein the dry mixture comprises one or more salts. Nagayama discloses a battery ([0015]) wherein the negative electrode comprises an electrolyte salt ([0109]). It would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to use the electrolyte salt within the electrode mixture from Nagayama within the electrode mixture of modified Rustomji because the electrolyte salt enhances ion conductivity ([0109], Nagayama). Furthermore, it would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention as a mere combing prior art elements according to known methods to yield predictable results (see MPEP 2143).   
As to claim 3, modified Rustomji discloses wherein, step (d) further comprises pressurizing the liquefied gas solvent to a pressure above the vapor pressure prior to injecting the liquefied gas solvent into cell ([0086]; When used in the liquid phase, the compressed gas solvent at a given temperature is typically under compressive pressure equal to, or greater than the compressed gas solvent’s vapor pressure at that temperature; [0113]; Also within the device package there is a port 18 through which compressed gas solvent or compressed gas electrolyte can be filled into the device; Rustomji). 
As to claim 4, modified Rustomji discloses wherein, step (d) comprises injecting two or more liquefied gas solvents ([0147]; another aspect of this patent document includes using co-solvents to form compressed gas electrolytes. Mixtures of two or more compressed gas solvents or mixtures of a single or multiple compressed gas solvents with a single or multiple liquid solvents is considered to also be a compressed gas solvent and can have beneficial properties for an electrochemical device; Rustomji). 
As to claim 8, modified Rustomji discloses wherein, wherein step (a) is a dry coating process that comprises (a)(1) pressing the dry mixture onto the metallic substrate to form the first coated electrode ([0029]-[0031], Cheng). 
As to claim 10, modified Rustomji discloses further comprising compressing the first coated electrode to improve adhesion to the metallic substrate ([0029]-[0031], Cheng).
As to claim 14, modified Rustomji discloses wherein, the salt is selected from a group consisting one or more of: lithium bis(trifluoromethanesulfonyl)imide (LiTFSI), lithium hexafluorophosphate, lithium perchlorate, lithium hexafluoroarsenate, lithium tetrachloroaluminate, lithium tetragaliumaluminate, lithium bis(oxalato)borate, 
As to claim 17, modified Rustomji discloses wherein, the liquefied gas solvent is a selected from a group consisting one or more of: fluoromethane, difluoromethane, trifluoromethane, fluoroethane, tetrafluoroethane, pentafluoroethane, 1,1-difluoroethane, 1,2-difluoroethane, 1,1,1-trifluoroethane, 1,1,2-trifluoroethane, 1,1,1,2-tetrafluoroethane, 1,1,2,2-tetrafluoroethane, pentafluoroethane, 1-fluoropropane, 2-fluoropropane, 1,1-difluoropropane, 1,2-difluoropropane, 2,2-fluoropropane, 1,1,1-trifluoropropane, 1,1,2-trifluoropropane, 1,2,2-trifluoropropane, fluoroethylene, cis-l,2-fluoroethylene, 1,1-fluoroethylene, 1-fluoropropylene, 2,3,3,3-tetrafluoropropene, 1,3,3,3-tetrafluoropropene, chloromethane, chloroethane, chlorofluoromethane, dichlorofluoromethane, difluorochloromethane, trichloromethane, methane, ethane, propane, butane, pentane, ethylene, propylene, butylene, thionyl fluoride, thionyl chloride fluoride, phosphoryl fluoride, phosphoryl chloride fluoride, sulfuryl fluoride, sulfuryl chloride fluoride, chlorine, fluorine, bromine, iodine, ammonia, nitrous oxide, molecular 
As to claim 18, modified Rustomji is silent to wherein, the first coated electrode contains from 1% to 80% of the first electrolyte component by weight based on the total weight of the first coated electrode. However, it would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to adjust the concentration of the salt as a result effective variable or through routine optimization i.e. increasing the salt to increase the conductivity of the electrode while balancing the electrochemical reaction of the electrode (see MPEP 2144.05 II). Furthermore, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (See MPEP 2144.05 II A).  
As to claim 19, modified Rustomji discloses wherein, the first coated electrode comprises carbon, graphite, activated carbon, graphene, carbon nanotubes, carbon black, acetylene black, lithium titanate, titanium disulfide, molybdenum disulfide, lithium iron phosphate, lithium cobalt phosphate, lithium nickel phosphate, lithium cobalt oxide, lithium 
As to claim 21, Rustomji discloses a method of constructing an electrochemical energy storage cell with a first and second electrode ([0008]-[0009]; the disclosed electrochemical energy storage device is a super capacitor which includes an electrochemical electrode assembly that comprises: a negative current collector; negative electrode material coated on the negative current collector; a positive current collector; positive electrode material coated on the positive current collector; and throughout), the method comprising: 
coating the first electrode to form a first coated electrode (figure 42, [0144]-[0145]; submerging a negative electrode or a positive electrode into a compressed gas electrolyte. Next, an external voltage is applied to the negative electrode or the positive electrode with another suitable counter electrode to form an SEI layer on the electrode); 
inserting the first coated electrode and the second electrode into a cell housing (figure 19, the first coated electrode is #11, the second coated electrode is #13 and the cell housing is #20; [0113]; The electrochemical electrode assembly 8 is placed inside a device package to make handling easier. The device package further includes a negative (anode) terminal 15 and a positive (cathode) terminal 16 
sealing the cell housing, wherein the cell housing comprises a solvent injection port (figure 19, the housing is #20 and the injection port is #18; [0080]; To maintain the pressure so that the solvent material stays in the liquid phase, the compressed gas electrolyte is generally placed inside a sealed container which can effectuate a high pressure; [0113], The housing 20 may be either metallic or insulating or metallic with an insulating inner and or outer surface. When used with compressed gas solvents, it is desirable that the housing 20 be rigid enough to safely contain the high-pressure electrolyte (i.e., housing 20 being a high-pressure housing). Also within the device package there is a port 18 through which compressed gas solvent or compressed gas electrolyte can be filled into the device); 
injecting a liquid solvent into the cell through the solvent injection port ([0083]; ethylene carbonate, which is in solid phase under normal atmospheric conditions, but typically used as a mixture with one or more co-solvents to form a liquid phase; [0113]; Also within the device package there is a port 18 through which compressed gas solvent or compressed gas electrolyte can be filled into the device; [0085]); and
sealing the solvent injection port (([0105]; the energy storage devices containing compressed gas solvent is well sealed so that the solvent gas is substantially not leaked into the air. (Therefore, the injection port is sealed). 
Rustomji is silent to wherein, coating the first electrode with a dry mixture comprised of active materials, binders, carbon and one or more slats. Cheng discloses a method or producing 
Modified Rustomji is silent to wherein the dry mixture comprises one or more salts. Nagayama discloses a battery ([0015]) wherein the negative electrode comprises an electrolyte salt ([0109]). It would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to use the electrolyte salt within the electrode mixture from Nagayama within the electrode mixture of modified Rustomji because the electrolyte salt enhances ion conductivity ([0109], Nagayama). Furthermore, it would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention as a mere combing prior art elements according to known methods to yield predictable results (see MPEP 2143).
As to claim 23, modified Rustomji discloses wherein, step (d) comprises injecting two or more liquid solvents ([0147]; another aspect of this patent document includes using co-solvents to form compressed gas electrolytes. Mixtures of two or more compressed gas solvents or mixtures of a single or multiple compressed gas solvents with a single or multiple liquid solvents is considered to also be a compressed gas solvent and can have beneficial properties for an electrochemical device; Rustomji).  
As to claim 24, modified Rustomji discloses wherein, the liquid solvent is selected from the group consisting of dimethyl carbonate, ethyl methyl carbonate, propyl methyl carbonate, butyl methyl carbonate, diethyl carbonate, propyl ethyl carbonate, butyl ethyl carbonate, dipropyl carbonate, propyl butyl carbonate, dibutyl carbonate, fluoromethyl methyl carbonate, difluoromethyl methyl carbonate, trifluoromethyl methyl carbonate, bis(fluoromethyl) carbonate, bis(difluoromethyl) carbonate, bis(trifluoromethyl) carbonate, fluoromethyl ethyl carbonate, difluoromethyl ethyl carbonate, trifluoromethyl ethyl carbonate, fluoroethyl ethyl carbonate, difluoroethyl ethyl carbonate, trifluoroethyl ethyl carbonate, tetrafluoroethyl ethyl carbonate, pentafluoroethyl ethyl carbonate, hexafluoroethyl ethyl carbonate, bis(fluoroethyl) carbonate, bis(difluoroethyl) carbonate, bis(trifluoroethyl) carbonate, bis(tetrafluoroethyl) carbonate, bis(pentafluoroethyl) carbonate, bis(hexafluoroethyl) carbonate, vinyl carbonate, ethylene carbonate, propylene carbonate, 1,2-butylene carbonate, trans-butylene carbonate, fluoroethylene carbonate, difluoroethylene carbonate, trifluoroethylene carbonate, tetrafluoroethylene carbonate, chloroethylene carbonate, dichloroethylene carbonate, trichloroethylene carbonate, tetrachloroethylene carbonate, fluoromethyl ethylene carbonate, difluoromethyl ethylene carbonate, trifluoromethyl ethylene carbonate, bis(fluoromethyl) ethylene carbonate, bis(difluoromethyl) ethylene carbonate, bis(trifluoromethyl) ethylene carbonate, methyl propyl ether, methyl butyl ether, diethyl ether, ethyl propyl ether, ethyl butyl ether, dipropyl ether, propyl butyl ether, dibutyl ether, ethyl vinyl ether, divinyl ether, glyme, diglyme, triglyme, tetraglyme, l,l,2,2-Tetrafluoro-3-(l,l,2,2-tetrafluoroethoxy)-propane, trifluoro(trifluoromethoxy)methane, perfluoroethyl ether, fluoromethyl methyl .    
Response to Arguments
Applicant’s arguments see Applicants arguments, filed 11/19/2021, with respect to the rejections of claims 1-4, 6-8, 10, 14, 17-19 and 21-24 under Rustomji have been fully considered 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R OHARA whose telephone number is (571)272-0728.  The examiner can normally be reached on 7:30 AM-3:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN R OHARA/Examiner, Art Unit 1724